SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Public-Held Company CNPJ/MF Nº 02.558.115/0001-21 NIRE 33 MATERIAL FACT NEW DISCLOSURE POLICY TIM PARTICIPAÇÕES S.A. (“Company”) (BM&FBOVESPA: TIMP3; NYSE: TSU), company which controls directly TIM Celular SA and Intelig Telecomunicações Ltda, providing telecommunications services throughout Brazil, informs its shareholders, the market in general and other interested parties as follows: At the Board of Directors' Meeting held on December 17, 2014, the Company changed its Disclosure Policy for Material Facts, in order to include the possibility conferred by Brazilian Securities and Exchange Comission – CVM, Instruction number 547/14, which allows the disclosure of Material Facts at newswire website on the world wide web, which provides, in section available for free access, to information disclosed in its entirety.
